Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Leorris Thomas, Appellant                             Appeal from the 5th District Court of Cass
                                                      County, Texas (Tr. Ct. No. 13-C-313).
No. 06-15-00095-CV          v.                        Opinion delivered by *Justice Carter, Chief
                                                      Justice Morriss and Justice Moseley,
Bobby Miller and Thyra Miller, Appellees              participating. *Sitting by Assignment.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete Thyra
Miller’s name as a judgment creditor. As modified, the judgment of the trial court is affirmed.
       We further order that the appellant, Leorris Thomas, pay all costs of this appeal.


                                                       RENDERED AUGUST 4, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk